Title: From George Washington to William Heath, 10 May 1782
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters Newburgh May 10 1782
                        
                        I have enclosed to your care Letters for Col. Canfield, and Major Woodbridge (the letter under a flying seal)
                            forbidding Flags of Truce to be sent or received except by way of Dobbs Ferry. Similar instructions are given to the
                            Commanding Officer in Jersey—And you will perceive that the same prohibition is announced to the Army in the Orders of
                            this day. I am Dear Sir Your Most Obedt Servt
                        
                            Go: Washington
                        
                    